DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2019 and 04/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on 10/21/2019 in which claims 5 and 8 were amended to correct informalities and claim 11 was added. Therefore, claims 1-11 are pending for examination below. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 6, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a charging unit configured to charge the cell and perform a cut-off during a stabilization time when the charged cell is stabilized; a 
Claims 2-5 and 7-11 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
US 6,424,157 to Gollomp et al. discloses a system and method for monitoring a vehicle battery wherein the battery senses the current for data collection and involves a timer for determining that at least one hour has elapsed since charging in order to calculate various variables. However, Gollomp fails to disclose the claimed performing of a cut-off during a stabilization time and the controller configured to detect an inflection point of the measured current. 
US 2015/0316636 to Nishijima et al. discloses a failure detection apparatus wherein a charge current is measured and whether the absolute value of the current change amount is greater than a predetermined value. However, Nishijima fails to disclose the claimed performing of a cut-off during a stabilization time and the controller configured to detect an inflection point of the measured current.
US 2014/0019790 to Bhardwaj et al. discloses monitoring a battery wherein a float current is measured and a mean float current is determined and compared to a predetermined value to check for a damaged battery. However, Bhardwaj fails to disclose the claimed performing of a cut-off during a stabilization time and the controller configured to detect an inflection point of the measured current for which the slope is calculated. Furthermore it would not have been obvious to a person with ordinary skill to modify the disclosure to perform such a detection and calculation without a further teaching. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859